24 N.Y.2d 963 (1969)
In the Matter of Glen & Mohawk Milk Association, Inc., Appellant,
v.
Don J. Wickham, as Commissioner of Agriculture and Markets, Respondent.
Court of Appeals of the State of New York.
Argued April 18, 1969.
Decided May 15, 1969.
John R. Davison and Gustave A. deLemos for appellant.
George W. Gloning, Jr., Robert G. Blabey and Dennis P. Buckley for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Judge KEATING.
Order affirmed, with costs; no opinion.